With regards to claims 1,2 and 5-8, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis  on a dielectric plate extending in the lengthwise direction of the waveguide, disposed adjacent to the plurality of resonators in a direction orthogonal to the lengthwise direction of the waveguide, and movable in the direction orthogonal to the lengthwise direction of the waveguide, wherein one end of each of the plurality of resonators is connected to an inner wall of the waveguide, and another end of each of the plurality of resonators is an open end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
June  10, 2021
/K.E.G/            Examiner, Art Unit 2843    

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843